In Prohibition. This cause came on for further consideration upon respondent’s motion for rehearing. Upon consideration thereof,
IT IS ORDERED by the court that said motion for rehearing be, and the same is hereby, denied, effective June 2, 1992.
IT IS FURTHER ORDERED by the court, sua sponte, that the following be added to footnote 1 of the opinion of this court issued on May 20, 1992:
“See, also, State, ex rel. Burech, v. Belmont Cty. Bd. of Elections (1985), 19 Ohio St.3d 154, 19 *1404OBR 437, 484 N.E.2d 153, in which we sua sponte converted a claim in prohibition to one in mandamus. We perceive no prejudice to respondent because the principal issue would be argued the same way under either a mandamus or prohibition theory. Moreover, since we consider the case as one in prohibition, respondent’s argument that the complaint should be dismissed because it was not captioned as a ‘petition’ in mandamus is moot.”
Holmes and Resnick, JJ., would grant.